Case: 1:20-cv-01107 Document sph. Fileg, 02/14/20 Page 1 of 19 PagelD #:5
Return Date: No return date scheduled 4Z¢Persoh Suby g g

4dearing Date: No hearing scheduled
Courtroom Number: No hearing scheduled

-ocation: No hearing scheduled FILED

12/30/2019 2:11 PM

DOROTHY BROWN
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS CIRCUIT CLERK

COUNTY DEPARTMENT, LAW DIVISION COOK COUNTY, IL
2019L014331
JANICE L. SCHIMMEL, )
) 7886531
Plaintiff, )
)
Vv. ) No.:
)
DANIEL J. CARPENTER and ) Plaintiff Demands Trial By Jury
DAN CARPENTER TRUCKING, LLC, )
)
Defendants. )
COMPLAINT AT LAW
COUNT I

NEGLIGENCE — DANIEL J, CARPENTER

Plaintiff, JANICE L. SCHIMMEL, through her attorneys, KRZAK #¢ RUNDIO LAW
GROUP, LLC, complaining of Defendant, DANIEL J. CARPENTER, alleges as follows:

1. On January 2, 2018, and at all times relevant hereto, Defendant, DAN
CARPENTER TRUCKING, LLC, conducted business in the County of Cook, State of Illinois.

2. On January 2, 2018, and at all times relevant hereto, Defendant, DAN
CARPENTER TRUCKING, LLC, was owned by Defendant, DAN CARPENTER.

3. On January 2, 2018, and at all times relevant hereto, Defendant, DAN
CARPENTER TRUCKING, LLC, was managed and/or controlled by Defendant, DANIEL J.
CARPENTER.

4, On and before January 2, 2018, Defendants, DANIEL J. CARPENTER and DAN
CARPENTER TRUCKING, LLC, owned a certain 2002 Kenworth Truck Semi-Tractor Trailer

Truck with VIN ending in 4949 (the “Fruck’”’).

 
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 2 of 19 PageID #:6

5. On January 2, 2018, Defendant, DANIEL J. CARPENTER, operated the Truck in
a generally westbound direction at or near 1-90 W near mile marker 58 in Hanover Township,
County of Cook, State of Illinois.

6. On January 2, 2018, Plaintiff, JANICE L. SCHIMMEL, operated a motor vehicle
in a generally westbound direction on I-90 W near mile marker 58 in Hanover Township, County
of Cook, State of Illinois.

7. On and before January 2, 2018, and at all times relevant hereto, Defendant,
DANIEL J. CARPENTER, was a duly authorized employee and/or agent of Defendant, DAN
CARPENTER TRUCKING, LLC, acting within the scope of his agency and/or employment.

8. On January 2, 2018, the Truck being operated by Defendant, DANIJEL J.
CARPENTER, came into contact with the vehicle operated by Plaintiff, JANICE L. SCHIMMEL.

9, On January 2, 2018, Defendant, DANIEL J. CARPENTER, owed a duty to exercise
reasonable care in the operation of his motor vehicle to avoid coming into contact with other
vehicles on the roadway, including but not limited to Plaintiff, JANICE L. SCHIMMEL’s, vehicle.

10. On January 2, 2018, at the place aforesaid, Defendant, DANIEL J. CARPENTER,
was negligent in one or more of the following respects:

a Failed to keep and maintain a proper lookout;

b. Failed to decrease speed so as to avoid hitting another vehicle, in violation
of the provisions of 625 ILCS 5/11-601;

c. Failed to give audible warning with the horn when such warning was
reasonably necessary to ensure safe operation of the roadway in violation
of 625 ILCS 5/12-601;

d. Disobeyed traffic control devices directing traffic to use designated lanes in
violation of 625 ILCS 5/11-709(c); and
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 3 of 19 PagelID #:7

e. Proceeded at a speed which was greater than reasonable and proper with
regard to traffic conditions and the use of the highway, or which endangered
the safety of persons or property in violation of 625 ILCS 5/11-601(a).

11. Asa direct and proximate result of one or more of the aforesaid negligent acts or
omissions of Defendant, DANIEL J. CARPENTER, Plaintiff, JANICE L. SCHIMMEL, sustained
injuries of a personal and pecuniary nature.

WHEREFORE, Plaintiff, JANICE L. SCHIMMEL, prays that judgment be entered in her
favor and against Defendant, DANIEL J. CARPENTER, in an amount in excess of the
jurisdictional limits of the Law Division of the Circuit Court of Cook County, Illinois, plus the
costs of this lawsuit.

COUNT It

NEGLIGENCE — DAN CARPENTER TRUCKING, LLC

 

Plaintiff, JANICE L. SCHIMMEL, through her attorneys, KRZAK #¢ RUNDIO LAW
GROUP LLC, complaining of Defendant, DAN CARPENTER TRUCKING, LLC, aileges as
follows:

lL. On January 2, 2018, and at all times relevant hereto, Defendant, DAN
CARPENTER TRUCKING, LLC, conducted business in the County of Cook, State of Illinois.

2. On January 2, 2018, and at all times relevant hereto, Defendant, DAN
CARPENTER TRUCKING, LLC, was owned by Defendant, DANIEL J. CARPENTER.

3. On January 2, 2018, and at all times relevant hereto, Defendant, DAN
CARPENTER TRUCKING, LLC, was managed and/or controlled by Defendant, DANIEL J.

CARPENTER.
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 4 of 19 PageID #:8

4. On and before January 2, 2018, Defendants, DANIEL J. CARPENTER and DAN
CARPENTER TRUCKING, LLC, owned a certain 2002 Kenworth Truck Semi-Tractor Trailer
Truck with VIN ending in 4949 (the “Truck”).

5. On January 2, 2018, Defendant, DANIEL J. CARPENTER, operated the Truck in
a generally westbound direction at or near I-90 W near mile marker 58 in Hanover Township,
County of Cook, State of Illinois.

6. On January 2, 2018, Plaintiff, JANICE L. SCHIMMEL, operated a motor vehicle
in a generally westbound direction on J-90 W near mile marker 58 in Hanover Township, County
of Cook, State of Illinois.

7. On and before January 2, 2018, and at all times relevant hereto, Defendant,
DANIEL J. CARPENTER, was a duly authorized employee and/or agent of Defendant, DAN
CARPENTER TRUCKING, LLC, acting within the scope of his agency and/or employment.

8. On January 2, 2018, the Truck being operated by Defendant, DANIEL J.
CARPENTER, came into contact with the vehicle operated by Plaintiff, JANICE L. SCHIMMEL.

9, On January 2, 2018, and at all times relevant hereto, Defendant, DAN
CARPENTER TRUCKING, LLC, by and through its duly authorized employee and/or agent,
Defendant, DANIEL J. CARPENTER, owed a duty to exercise reasonable care in the operation of
its motor vehicle to avoid coming into contact with other vehicles on the roadway, including but
not limited to Plaintiff, JANICE L. SCHIMMEL’s, vehicle.

10. On January 2, 2018, at the place aforesaid, Defendant, DAN CARPENTER
TRUCKING, LLC, by and through its duly authorized employee and/or agent, Defendant,
DANIEL J. CARPENTER, was negligent in one or more of the following respects:

a. Failed to keep and maintain a proper lookout;
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 5 of 19 PageID #:9

11.

Failed to decrease speed so as to avoid hitting another vehicle, in violation
of the provisions of 625 ILCS 5/11-601;

Failed to give audible warning with the horn when such warning was
reasonably necessary to ensure safe operation of the roadway in violation
of 625 ILCS 5/12-601;

Disobeyed traffic control devices directing traffic to use designated lanes in
violation of 625 ILCS 5/11-709(c);

Proceeded at a speed which was greater than reasonable and proper with
regard to traffic conditions and the use of the highway, or which endangered
the safety of persons or property in violation of 625 ILCS 5/11-601 (a); and

Failed to properly train, monitor, and/or supervise its employees, drivers,

-and or agents.

As a direct and proximate result of one or more of the aforesaid negligent acts or

omissions of Defendant, DAN CARPENTER TRUCKING, LLC, by and through its duly

' authorized employee and/or agent, Defendant, DANIEL J. CARPENTER, Plaintiff, JANICE L.

SCHIMMEL, sustained injuries of a personal and pecuniary nature.

WHEREFORE, Plaintiff, JANICE L. SCHIMMEL, prays that judgment be entered in her

favor and against Defendant, DAN CARPENTER TRUCKING, LLC, in an amount in excess of

the jurisdictional limits of the Law Division of the Circuit Court of Cook County, Illinois, plus the

costs of this lawsuit.

Matthew M. Rundio
Terence P. Naughton

Mow hurd

Attorney for Plaintiff

KRZAK ¢ RUNDIO LAW GROUP, LLC
30 N. LaSalle St., Suite 4020

Chicago, IL 60602
(312) 736-1111
Firm 1.D.: 62497

Matt@KRLawGroup.com
Terry@KRLawGroup.com
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 6 of 19 PageID #:10

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

 

JANICE L. SCHIMMEL, }
)
Plaintiff, }
)

Vv. ) No.:
)
DANIEL J. CARPENTER and )
DAN CARPENTER TRUCKING, LLC, }
)
Defendants. )

JURY DEMAND
The undersigned herby demands a jury trial.
Attorney for Plaintiff

Matthew M, Rundio

Terence P. Naughton

KRZAK * RUNDIO LAW GROUP, LLC
30 N. LaSalle St., Suite 4020

Chicago, IL 60602

(312) 736-1111

Firm I.D.: 62497
Matt@KRLawGroup.com
Terry@KRLawGroup.com
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 7 of 19 PagelD #:11

FILED
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS = 12/30/2019 2:11 PM
COUNTY DEPARTMENT, LAW DIVISION DOROTHY BROWN
CIRCUIT CLERK
COOK COUNTY, IL
JANICE L. SCHIMMEL, 50191014331
Plaintiff, ) 7886531
)
Vv. ) No.:
)
DANIEL J. CARPENTER and )
DAN CARPENTER TRUCKING, LLC, )
)
Defendants. }
AFFIDAVIT

I, Matthew M. Rundio, attorney for Plaintiff, JANICE L. SCHIMMEL, states under oath:
1. I am the attorney for Plaintiff in this matter.

2. The total money damages sought by Plaintiff exceed $50,000.00, exclusive of

interests and costs. A

Attorney for Plaintiff

Matthew M. Rundio

Terence P. Naughton

KRZAK ¢ RUNDIO LAW GROUP, LLC
30N. LaSalle St., Suite 4020

Chicago, IL 60602

(312) 736-1111

Firm 1.D.: 62497
Matt@KRLawGroup.com

Terry@KRLawGroup.com
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 8 of 19 PagelD #:12

Mark Poulakidas

From: Terence P, Naughton <terry@krlawgroup.com>
Sent: Wednesday, January 22, 2020 11:00 AM

To: Mark Poulakidas

Subject: RE: Schimmel v. Carpenter et al.

Attachments: 2019.12.30 CAL & Jury Demand FILED. pdf
Mark-

Any word on below? | have enclosed a copy of the Complaint. Thanks Terry

 

KRZAK * RUNBIO
Raw GROoYP, EL

Terence P, Naughton

KRZAK RUNDIO LAW GROUP, LLC
30 N. LaSalle St.

Suite 4020

Chicago, IL 60602

(312) 736-1111

Cell: (312) 771-9901

Fax: (312) 736-1112

Te KRLawGroup.com

www.KRLawGroup.com

 

From: Terence P. Naughton

Sent: Friday, January 17, 2020 9:32 AM
To: mpoulakidas@hskolaw.com
Subject: Schimmel v. Carpenter et al.

Mark-
| think you are working on this one per Adjuster Jeff Moore whe provided me with your contact. Jeff stated that you are

authorized to accept service on behalf of Mr. Carpenter and his company. Can you please confirm that is the case and
we can get this case moving. Thanks Terry

 

KRZAK *® RUNDIO
Law GAaOovPLiLe

Terence P. Naughton

KRZAK RUNDIO LAW GROUP, LLC
30 N. LaSalle St.

Suite 4020

 
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 9 of 19 PageID #:13

Chicago, IL 60602

(312) 736-1111

Cell: (312) 771-9901

Fax: (312) 736-1112
Terry(@KRLawGroup.com

www. KRLawGroup.com

CONFIDENTIALITY NOTICE: The contents of this e-mail message and all attachments are intended solely for the
addressee(s) named in this message. This communication is intended to be and to remain confidential and may be
subject to applicable attorney/client and/or work product privileges. If you are not the intended recipient of this
message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail, and
delete this message and its attachments. If you are not the intended recipient, do not deliver, distribute or copy this
message and/or any attachments and do not disclose the contents or take any action in reliance upon the information
contained in the communication or any attachments.
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 10 of 19 PagelD #:14

 

 

Mark Poulakidas
—_ a ee
From: Terence P. Naughton <terry@krlawgroup.com>
Sent: Tuesday, February 11, 2020 2:52 PM
To: Mark Poulakidas
Subject: FW: Schimmel v, Carpenter et al. [3968.maqp]
Attachments: 2020.02.11.Alias.Summons to Def. Dan Carpenter Trucking, LLC.ISSUED.padf;
2020.02.11.Alias.Summons to Def. Daniel J. Carpenter.ISSUED.pdf; 2019.12.30 CAL &
Jury Demand FILED.pdf; 2019.12.30 50K Affidavit FILED.pdf
Mark-

Please find enclosed the Complaint and Jury Demand and summonses now that you have agreed to accept service on
behalf of your clients. Thanks again. Terry

iB

KRZAK # RUNBDIO
LAW GROWF, LLC

  

Terence P. Naughton

KRZAK RUNDIO LAW GROUP, LLC
30 N. LaSalle St.

Suite 4020

Chicago, IL 60602

(312) 736-1111

Cell: (312) 771-9901

Fax: (312) 736-1112
Terry@KRLawGroup.com

www.K RLawGroup.com

CONFIDENTIALITY NOTICE: The contents of this e-mail message and all attachments are intended solely for the
addressee(s) named in this message. This communication is intended to be and to remain confidential and may be
subject to applicable attorney/client and/or work product privileges. If you are not the intended recipient of this
message, or if this message has been addressed to you in error, please immediately alert the sender by reply e-mail, and
delete this message and its attachments. If you are not the intended recipient, do not deliver, distribute or copy this
message and/or any attachments and do not disclose the contents or take any action in reliance upon the information
contained in the communication or any attachments.

 
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 11 of 19 PageID #:15

2120 - Served 2121 - Served

2220 - Not Served 2221 ~ Not Served

2320 - Served By Mail 2321 - Served By Mail

2420 - Served By Publication 2421 - Served By Publication

Summons - Alias Summons (08/01/18) CCG 0001 A

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

JANICE L. SCHIMMEL,

 

(Name all parties) Case No, 2019L 014331

 

DANIEL]. CARPENTER and
DAN CARPENTER TRUCKING, LLC,

 

[1 SUMMONS / ALIAS SUMMONS
To each Defendant: Daniel J. Carpenter, N5381 State Hwy 54, Black River Falls, WI 54615-5922

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
(30) days after service of this Summons, not counting the day of service. To file your answer or
appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
the last page of this document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint.

To the Officer:

This Summons must be returned by the officer or other person to whom it was given for service,
with endorsement of service and fees, if any, immediately after service. If service cannot be made,
this Summons shall be returned so endorsed. This Summons may not be served later than thirty 30)
days after its date.

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcouttortg
Page 1 of 3
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 12 of 19 PageID #:16

Summons - Alias Summons

(08/01/18) CCG 0001 B

 

 

E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk’s office.

Atty. No.: 62407

Atty Name:

Krzak Rundio Law Group, LLC

11th day of February, 2020
Witness:

 

 

Atty, for, Plaintiff

 

 

Addtess: 30 N. LaSalle Street, Suite 4020

 

 

Chicago

 

City:
State: IL Zip: 60602

Telephone: 012) 736-1 111

 

Primary Email: Matt@KRLawGroup.com

Date of Service:
(To be inserted by officer on copy left with
Defendant or other person):

 

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
cookcountyclerkofcourt.org

Page 2 of 3
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 13 of 19 PageID #:17

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

~~ Richard } Daley Center
50 W Washington
Chicago, IL 60602

(> District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL 60077

(> District 3 - Rolling Meadows
2121 Euchd
Rolling Meadows, IL 60008

{> District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

District 5 - Bridgeview
10220 $ 76th Ave
Bridgeview, IL 60455

(District 6 - Markham
16501 S$ Kedzie Pkwy
Markham, IL 60428

(i Domestic Violence Court
555 W Harrison
Chicago, IL 60607
(3 Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

© Criminal Court Building
2650 § California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions /Departments
Civil Division
Richard J Daley Center
50 W Washington, Rm 601
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm

Chancery Division

Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Houts: 8:30 am - 4:30 pm

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard J Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard ] Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard ] Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
cookcountyclerkofcourt.org
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 14 of 19 PageID #:18

2120 - Served 2121 - Served

2220 - Not Served 2221 - Not Served

2320 - Served By Mail 2321 - Served By Mail

2420 - Served By Publication 2421 - Served By Publication

Summons - Alias Summons (08/01/18) CCG 0001 A

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

JANICE L. SCHIMMEL,

 

(Name all parties) Case No, 2019 L. 014331

 

DANIEL}. CARPENTER and
DAN CARPENTER TRUCKING, LLC,

 

[| SUMMONS ¥ ALIAS SUMMONS

To each Defendant. Dan Carpenter Trucking, LLC
R/A: Daniel Carpenter, N5381 State Hwy 54, Black River Falls, WI 54615-5922

YOU ARE SUMMONED and required to file an answet to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
(30) days after service of this Summons, not counting the day of service. To file your answer or
appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
this process. Kiosks with internet access are available at all Clerk’s Office locations. Please refer to
the last page of this document for location information.

If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint.

To the Officer:

‘This Summons must be returned by the officer or other person to whom it was given for service,
with endorsement of service and fees, if any, immediately after service. If service cannot be made,
this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
days after its date.

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page 1 of 3
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 15 of 19 PageID #:19

Summons - Alias Summons

(08/01/18) CCG 0001 B

 

 

E-filing is now mandatory for documents in civil cases with Limited exemptions. To e-file, you must first
create an account with an e-filing service provider. Visit http://efile.itinoiscourts.gov/service-providers.htm
to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office,

Atty. No.: 62407

Krzak Rundio Law Group, LLC

Witness{

 

Atty Name:

Atty, for: Plaintiff

 

 

Address: 30 N. LaSalle Street, Suite 4020

 

 

City: Chicago

State:

 

IL Zip: 60602

Telephone: (312) 736-1111

 

Primary Email: Matt@KRLawGroup.com

Date of Service:
(To be inserted by officer on copy left with
Defendant or other person):

 

Dorothy Brown, Clerk of the Circuit Court of Cook County, Iinois
cookcountyclerkofcourt.org

Page 2 of 3
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 16 of 19 PagelD #:20

CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

@ Richard J Daley Center
50 W Washington
Chicago, IL 60602

(3 = District 2 - Skokie
5600 Old Orchard Rd
Skokie, IL. 60077

{2 District 3 - Rolling Meadows
2121 Euclid
Rolling Meadows, IL 60008

‘2 District 4 - Maywood
1500 Maybrook Ave
Maywood, IL 60153

(i District 5 - Bridgeview
10220 S 76th Ave
Bridgeview, IL 60455

(> District 6 - Markham
16501 S Kedzie Pkwy
Markham, IL, 60428

>? Domestic Violence Court
555 W Hartison
Chicago, IL. 60607

(5 Juvenile Center Building
2245 W Ogden Ave, Rm 13
Chicago, IL 60602

(* Criminal Court Building
2650 S California Ave, Rm 526
Chicago, IL 60608

Daley Center Divisions/Departments

‘Civil Division
Richard J Daley Center
50 W Washington, Rm 601
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm

© Chancery Division
Richard J Daley Center
50 W Washington, Rm 802
Chicago, IL 60602
Hours: 8:30 am - 4:30 pm

oN
ws

Domestic Relations Division
Richard J Daley Center

50 W Washington, Rm 802
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm
Civil Appeals

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Criminal Department
Richard ] Daley Center

50 W Washington, Rm 1006
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

County Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Probate Division

Richard J Daley Center

50 W Washington, Rm 1202
Chicago, IL. 60602

Hours: 8:30 am - 4:30 pm

Law Division

Richard J Daley Center

50 W Washington, Rm 801
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Traffic Division

Richard J Daley Center

50 W Washington, Lower Level
Chicago, IL 60602

Hours: 8:30 am - 4:30 pm

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
cookcountyclerkofcourt.org

Page 3 of 3
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 17 of 19 PageID #:21

3968.mgp
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

JANICE L. SCHIMMEL,
Plaintiff,
YS.

Case No.

DANIEL J. CARPENTER and
DAN CARPENTER TRUCKING, LLC,

Nee Nee ee Ne et ee ee ae ee te”

Defendants.

AFFIDAVIT OF DANIEL CARPENTER

Under penalties as provided by law pursuant to Section 1-109 of the Hlinois Code of
Civil Procedure, the undersigned certifies that the statements set forth in this instrament are true
and correct, except as to matters herein stated to be on information and belief and as to such
matters the undersigned certifies as aforesaid that he verily believes the same to be true.

1. I am named as a defendant in a Complaint at Law filed by plaintiff Janice L.
Schimmel arising from a motor vehicle accident which took place on January 2, 2018. I have
reviewed plaintiff's Complaint and I am familiar with the allegations contained therein.

2. Since before January 2, 2018 to the present, I have been the sole member and
registered agent of defendant Dan Carpenter Trucking, LLC. This business is a Wisconsin LLC.

3. As of the January 2, 2018‘ accident date, I resided at N5722 State Highway 54,
Black River Falls, Wisconsin 54615. After the accident, ] moved my residence to N5381 State
Highway 54, Black River Falls, Wisconsin 54615, and I have resided there continuously since. I
do not have any plans to move my residence and I intend to reside at this address indefinitely. 1
consider myself to be a resident of and domiciled in the State of Wisconsin.

4, At all times relevant, Dan Carpenter Trucking, LLC has maintained its
headquarters, principal place of business, and registered agent office at my home: first at N5722
State Highway 54, Black River Falls, Wisconsin 54615, and now at N5381 State Highway 54,
Black River Falls, Wisconsin 54615.

Further Affiant Sayeth Not. Z j 4 CagZ>

Daniel Carpenter 7

 

Qeanned hv CamScanner
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 18 of 19 PageID #:22

3968. mgp
UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
JANICE L. SCHIMMEL, }
Plaintiff,
vs. Case No,
DANIEL J. CARPENTER and 5
DAN CARPENTER TRUCKING, LLC, )
Defendants.

AFFIDAVIT OF COREY FERTEL

Under penalties as provided by law pursuant to Section 1-109 of the Iliinois Code of
Civil Procedure, the undersigned certifies that the statements set forth in this instrument are true
and correct, except as to matters herein stated to be on information and belief and as to such
matters the undersigned certifies as aforesaid that he verily believes the same to be true.

I, 1 am a licensed private investigator in the State of Illinois and have been so
licensed since 1998. I am over the age of 18 years old and 1 am not a party to the above-
captioned litigation. As part of my daily job duties, I investigate and determine correct addresses
of individuals and corporate entities, serve process in civil lawsuits, and provide affidavits of
service for filing in federal and state courts.

2, I have investigated the residential addresses of plaintiff Janice L. Schimmel.

3, Based upon my investigation, I believe Janice L, Schimmel’s current home
address is 12204 Arlington Drive, Huntley, Illinois 60142, Further, I believe Janice L. Schimmel
has resided at this home address continuously since before January 2, 2018 to the present. My
investigation included searches of public records and utility records.

4, I have also exhausted all resources for locating any alternative residential
addresses for Janice L, Schimmel, The following resources were exhausted: Aircraft ownership,
Bankruptcies, Judgments & Liens, Domain Registrations, Government Employee Loans or
Contracts, Merchant Vessels, National Property Ownership, Phone Directory, Pilot’s License,
Inmate Search, Social Security Death Index, Driver’s License Search, and Professional License

Search.

Further Affiant Sayeth Not. (a
Corey Fertei

 
Case: 1:20-cv-01107 Document #: 1-1 Filed: 02/14/20 Page 19 of 19 PageID #:23

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
JANICE L. SCHIMMEL, )
Plaintiff,
VS. Case No.
DANIEL J. CARPENTER and 5
DAN CARPENTER TRUCKING, LLC, )
Defendants.

AFFIDAVIT OF MARK G. POULAKIDAS

Under penalties as provided by law pursuant to Section 1-109 of the Illinois Code of
Civil Procedure, the undersigned certifies that the statements set forth in this instrument are true
and correct, except as to matters herein stated to be on information and belief and as to such
matters the undersigned certifies as aforesaid that he verily believes the same to be true.

1, I am an attorney licensed to practice in the State of Illinois. I am lead counsel for
defendants in the above-captioned action.

2. I have reviewed a Consolidated Statement of Benefits dated February 12, 2020
and received from plaintiff Janice L. Schimmel’s health insurer. I understand that this Statement
itemizes various medical claims the health insurer has processed regarding plaintiff's alleged
injuries.

3. According to this Statement, the billed medical charges total approximately
$29,600. The most recent date of service listed in this Statement is from November 2018.
Therefore, I do not know whether this Statement includes all medical bills plaintiff is expected to
claim in this suit or if there are additional amounts.

4, Based upon the available damages information, including the allegations in
plaintiff's Complaint at Law and the corresponding Illinois S.Ct. Rule 222 Affidavit on damages
executed by one of her attorneys, I believe there is a reasonable probability that the amount in
controversy in this action exceeds the sum or value of $75,000.00, exclusive of interest and
costs,

Further Affiant Sayeth Not.
Mark G. Poulakidas

 

 
